 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   ALAN MARCELO VAZQUEZ-RAMOS,

 9                             Petitioner,               Case No. C18-1160-RAJ

10          v.                                           ORDER OF DISMISSAL

11   KIRSTEN NIELSEN, et al.,

12                             Respondents.

13

14          Having reviewed the Report and Recommendation of the Honorable James P. Donohue,

15   United States Magistrate Judge, any objections or responses to that, and the remaining record,

16   the Court finds and ORDERS:

17          (1)     The Court ADOPTS the Report and Recommendation.

18          (2)     The Government’s motion to dismiss, Dkt. 11, is GRANTED.

19          (3)     Petitioner’s habeas petition is DENIED, and this action is DISMISSED with

20   prejudice.

21   \\

22   \\

23




     ORDER OF DISMISSAL - 1
 1         (4)    The Clerk is directed to send copies of this Order to the parties and to Judge

 2   Donohue.

 3         Dated this 10th day of December, 2018.

 4

 5

 6
                                                        A
                                                        The Honorable Richard A. Jones
 7
                                                        United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
